Citation Nr: 1136345	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  03-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to service connection for residuals of a fracture of the distal phalanx of the left hallux. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, August 1994 to September 1994, in August 1995, in September 1995, and October 1995 to November 1995, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for migraine headaches; and denied service connection for bilateral bursitis of the hips, a bilateral knee condition, a right shoulder condition, carpal tunnel syndrome of the right wrist, residuals of a right ankle sprain, residuals of a left ankle sprain, residuals of a fracture of the distal phalanx of the left hallux, and residuals of bruxism.  In June 2002, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected her appeal in April 2003.  A hearing was held before a decision review officer at the RO in November 2002.  A transcript of the hearing has been associated with the Veteran's claims file.

In an October 2007 rating decision, the RO granted entitlement to service connection for residuals of a right shoulder rotator cuff repair and left knee anterior cruciate ligament and medial collateral ligament tear.  These grants of service connection are considered a full grant of these benefits on appeal.  As such, the claims of entitlement to service connection for a right shoulder disability and a left knee disability are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2009, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In June 2009, the Board denied the Veteran's claim of entitlement to an increased rating for migraine headaches and remanded her claims of entitlement to service connection for bilateral bursitis of the hips, a right knee disorder, carpal tunnel syndrome of the right wrist, a right ankle disorder, a left ankle disorder, fracture residuals of the distal phalanx of the left hallux, and residuals of bruxism to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and providing the Veteran with new VA examinations.  

In a June 2011 rating decision, the AMC granted entitlement to service connection for temporomandibular (joint) dysfunction and right knee degenerative joint disease.  These grants of service connection are considered a full grant of these benefits on appeal.  As such, the claims of entitlement to service connection for a right knee disorder and residuals of bruxism are no longer before the Board.  See generally Grantham, supra; Barrera, supra.

In August 2011, the Veteran submitted a statement discussing the disabilities on appeal, accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  In that statement, the Veteran discusses her claim for service connection for bruxism.  However, as noted above, the Veteran's claim for bruxism was granted in the AMC's June 2011 rating decision.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for a left hip disability, a right hip disability, carpal tunnel syndrome of the right wrist, a left ankle disability, a right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux.

The Veteran underwent a VA examination to evaluate her claimed disabilities most recently in June 2011.  The examiner concluded that the Veteran had normal bilateral hips, bilateral ankles, and left foot.  He also stated that the Veteran did not have any clinical features of hip bursitis, carpal tunnel syndrome, an ankle condition, or a left foot condition.  However, the examiner's opinion disregards the Veteran's prior diagnoses of mild right wrist carpal tunnel syndrome, possible deformity of distal phalanx from previous fracture, right greater trochanteric bursitis, chronic bilateral hip strain, left ankle sprain, and left great toe fracture, healed, all of which were diagnosed within the appeals period.  See VA examination, March 2002; private treatment record, March 2004; VA treatment record, July 2004; VA examination, January 2010.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").  

The examiner further opined that the Veteran's complaints of pain in her bilateral hips, bilateral ankles, right wrist, and left foot were less likely than not related to service.  The examiner based his conclusion on the fact that a VA examiner did not relate these conditions to service in 2002 and that a 2004 service-related motor vehicle accident did not reinjure the Veteran's claimed disabilities.  The examiner failed to comment on the Veteran's in-service complaints relating to these claimed disabilities or the January 2010 positive nexus opinion.  Further, the examiner noted that the Veteran's only period of active duty was in August 2004.  This is not consistent with the Veteran's personnel records showing several periods of active duty, ACDUTRA and INACDUTRA from 1991 to 2005.  In light of these deficiencies, the June 2011 VA examination and opinion are not adequate to render a decision on entitlement to service connection for a left hip disability, a right hip disability, carpal tunnel syndrome of the right wrist, a left ankle disability, a right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, as noted in the introduction, the Veteran, a nurse practitioner, submitted a July 25, 2011, statement regarding her disabilities on appeal, received in August 2011.  On remand, the VA examiner must also address the Veteran's statements as a healthcare professional with regard to her disabilities.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a left hip disability, a right hip disability, carpal tunnel syndrome of the right wrist, a left ankle disability, a right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux must be remanded for a new VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Cleveland VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  The AMC should compile a list reflecting the Veteran's dates (month, day, year) of active duty and active duty for training.

3.  Following completion of the above, the Veteran should be afforded an examination with an orthopedist in order to determine the nature and etiology of her left hip disability, right hip disability, carpal tunnel syndrome of the right wrist, left ankle disability, right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein, including the list of the Veteran's dates of active duty and active duty for training and service treatment records and line of duty determinations showing a left ankle sprain and left hip contusion (July 1990), bilateral ankle injuries (August 1990 line of duty determination), a left distal phalanx fracture (August 1995), and right flank and buttock contusion (August 2004).  The examination report should reflect that such a review was conducted.

Following examination of the Veteran and review of pertinent records (to include the contentions and history reported by the Veteran, a VA nurse practitioner), the examiner must state whether the Veteran's currently diagnosed left hip disability, right hip disability, carpal tunnel syndrome of the right wrist, left ankle disability, right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by her active duty service or active duty for training service.  The examiner's attention is directed to the Veteran's July 25, 2011, written statement.  He/she should address all medical issues raised therein.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a left hip disability, a right hip disability, carpal tunnel syndrome of the right wrist, a left ankle disability, a right ankle disability, and residuals of a fracture of the distal phalanx of the left hallux should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

